NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued December 16, 2015 
                                 Decided March 28, 2016 
                                              
                                          Before 
 
                         DANIEL A. MANION, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 15‐2381 
 
CRESENCIANO                                    Petition for Review of an Order of the 
MARTINEZ‐GARDUNO,                              Board of Immigration Appeals. 
      Petitioner,                               
                                               No. A200‐152‐801 
      v.                                        
                                                
LORETTA E. LYNCH, 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

        Cresenciano  Martinez‐Garduno,  a  native  and  citizen  of  Mexico,  petitions  for 
review of the denial of a motion to continue his removal proceedings. Despite admitting 
his  ineligibility  for  relief  from  a  notice  of  removal,  Martinez‐Garduno  sought  the 
continuance in order to support his girlfriend as she recovered from gallbladder surgery. 
The  Immigration  Judge  (“IJ”)  determined  that  the  girlfriend’s  surgery  was  not  “good 
cause” for a continuance under 8 C.F.R. § 1003.29, and the Board of Immigration Appeals 
(“Board”) affirmed. Because the claim in Martinez‐Garduno’s petition for review lacks 
merit, we deny the petition. 
         
No. 15‐2381                                                                                Page 2 
 
        Martinez‐Garduno entered the United States without authorization in 1999. After 
being convicted of driving under the influence more than a decade later, he came to the 
attention  of  the  Department  of  Homeland  Security,  which  charged  him  with 
removability under § 212(a)(6)(A)(i) of the Immigration and Nationality Act for being in 
the  United  States  without  permission.  At  a  hearing  before  the  IJ  in  April 2013,  he 
conceded  removability  and  requested  a  continuance  “to  explore  any  and  all  possible 
avenues of relief.” The IJ granted a one‐year continuance. 
         
        Another  hearing  was  held  approximately  one  year  later.  At  the  hearing, 
Martinez‐Garduno  admitted  that  he  did  not  qualify  for  any  relief  from  removal,  and 
noted that the government had refused to exercise prosecutorial discretion to close the 
case  administratively.  He  nevertheless  requested  a  second  continuance  on  the  ground 
that  his  long‐term  girlfriend—a  U.S.  citizen—had  undergone  gallbladder  surgery  that 
week  and  “may  have  more  surgeries”  in  the  future.  Martinez‐Garduno  did  not  argue 
that  this  situation  constituted  the  required  “good  cause”  for  a  continuance  under 
8 C.F.R.  § 1003.29.  Martinez‐Garduno  also  requested,  in  the  alternative,  voluntary 
departure for up to 120 days. 
         
        The IJ granted voluntary departure for up to 60 days but denied the continuance 
request. The IJ explained that Martinez‐Garduno had not shown good cause warranting 
a  continuance;  because  he  conceded  ineligibility  for  relief  from  removal,  there  was 
“nothing available before the court.” Upon learning of the IJ’s denial, Martinez‐Garduno 
referenced the possibility of appeal, which would effectively allow Martinez‐Garduno to 
remain in the United States for a longer period of time. After emphasizing that she “[did 
not]  encourage  frivolous  appeals,”  the  IJ  acknowledged  that  Martinez‐Garduno  was 
entitled to appeal the denial and stated, “Let the [Board] tell you it’s frivolous.”   
         
        On  appeal  to  the  Board,  Martinez‐Garduno  argued  that  his  desire  to  help  his 
girlfriend  recover  from  surgery  was  “good  cause  in  the  form  of  humanitarian 
considerations,”  notwithstanding  his  ineligibility  for  relief  from  removal.  The  Board 
upheld the IJ’s decision, concluding that Martinez‐Garduno sought a continuance only 
to  delay  his  removal,  not  to  eventually  obtain  relief,  and  that  the  request  was 
uncorroborated by evidence of his girlfriend’s surgery or her need for his help. 
         
        In  his  petition  for  review,  Martinez‐Garduno  continues  to  contend  that  he  had 
good  cause  for  a  continuance.  He  argues  that  “good  cause”  should  be  understood  to 
encompass  the  medical  hardship  or  serious  illness  of  an  alien’s  relative  or  spouse.  A 
contrary  understanding,  he  contends,  would  incentivize  individuals  in  his  position  to 
No. 15‐2381                                                                                    Page 3 
 
skip their removal hearings and later ask an IJ to excuse their absence for “exceptional 
circumstances” such as the “serious illness or death of the spouse, child, or parent of the 
alien.” 8 U.S.C. §§ 1229a(b)(5)(C)(i), (e)(1). 
         
        The government contends that we lack jurisdiction to consider this claim insofar 
as  it  relates  to  the  “exceptional  circumstances”  provision  in  § 1229a,  because 
Martinez‐Garduno did not expressly reference this provision with the Board. “It is true 
that an alien must exhaust all administrative remedies available to the alien as of right, 
and that this includes the obligation first to present to the Board any arguments that lie 
within its power to address.” Issaq v. Holder, 617 F.3d 962, 968 (7th Cir. 2010) (citations 
and  internal  quotation  marks  omitted).  But  this  Court  has  not  been  inclined  to  find  a 
failure to exhaust where an alien has adequately “raise[d] the point” at issue on appeal 
with the Board. Id. at 968–69. 
         
        We need not resolve this issue, however, because Martinez‐Garduno’s petition is 
meritless. We review the denial of a motion for continuance for an abuse of discretion. 
Giri v. Lynch,  793  F.3d  797,  800–01  (7th  Cir.  2015).  “Where,  as  here,  the  [Board]  agrees 
with  the  IJ’s  decision  but  supplements  that  decision  with  its  own  explanation  for 
rejecting  the  appeal,  we  review  the  IJ’s  decision  as  supplemented  by  the  [Board]’s 
reasoning.”  Barma  v.  Holder,  640  F.3d  749,  751  (7th  Cir.  2011).  We  will  uphold  a 
continuance denial as long as the decision is supported by a “legitimate reason.” Wang v. 
Holder, 759 F.3d 670, 675 (7th Cir. 2014); see also Calma v. Holder, 663 F.3d 868, 878 (7th Cir. 
2011)  (explaining  that  a  continuance  decision  will  be  upheld  “unless  it  was  made 
without a rational explanation, inexplicably departed from established policies, or rested 
on an impermissible basis”).   
         
        Given Martinez‐Garduno’s uncontested ineligibility for relief, the IJ did not err in 
denying his continuance request as futile and taken solely for delay purposes. See Wang, 
759  F.3d  at 675  (finding  no  abuse  of  discretion  where  the  IJ  believed  the  continuance 
request  was  merely  a  “delay  tactic”  and  denied  it);  Pede v. Gonzales,  442  F.3d  570,  571 
(7th Cir.  2006)  (finding  no  error  in  the  IJ’s  decision  to  deny  the  continuance  request 
where  the  alien’s  adjustment‐of‐status  application  was  “hopeless[]”).  Moreover, 
Martinez‐Garduno cannot show that the denial of his request has affected or will affect 
the final outcome of his removal proceedings. See Calma, 663 F.3d at 878 (concluding that 
the denial of the continuance request was not prejudicial because the Board had already 
dismissed an appeal from the revocation of the petitioner’s son’s I‐130 petition).   
         
        For these reasons, Martinez‐Garduno’s petition for review is DENIED.